57 F.3d 1085NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re VAN KAMPEN MERRITT INC.
No. 95-1055.
United States Court of Appeals, Federal Circuit.
June 14, 1995.

Before ARCHER, Chief Judge, BENNETT, Senior Circuit Judge, and BRYSON, Circuit Judge.
PER CURIAM.


1
Van Kampen Merritt Inc. appeals from the August 9, 1994, decision of Trademark Trial and Appeal Board, Serial No. 74/129,347, which denied registration for applicant's mark.  That mark consists of the word "Sentinel" in heavy, bold type superimposed over, and partially obscuring, a sketched lighthouse.  Applicant affixes this mark to a newsletter associated with a particular investment service.  The Board affirmed the examining attorney's decision that applicant's mark so resembled a previously registered mark as to pose a likelihood of confusion.  See Lanham Act Sec. 2(d), 15 U.S.C. Sec. 1052(d) (1988 & Supp.  V 1993) (amended 1994).  The earlier registered service mark is also the word "Sentinel," which registrant uses for its own investment services.  We affirm.


2
Likelihood of confusion is a conclusion of law reviewed de novo.  In re Electrolyte Lab., Inc., 929 F.2d 645, 647, 16 USPQ2d 1239, 1240 (Fed.Cir.1990).  That conclusion is predicated on underlying factual findings, which we review for clear error.  In re Shell Oil Co., 992 F.2d 1204, 1206, 26 USPQ2d 1687, 1688 (Fed.Cir.1993).  Having applied the appropriate standards to the record before us, we agree with the Board (1) that in this instance the word "Sentinel" dominates applicant's mark and (2) that applicant's mark, considered as a whole, is likely to be confused with registrant's mark.  We therefore affirm on the basis of the Board's opinion.